United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-50641
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RODRICK LIGHTEARD

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:05-CR-718-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rodrick Lighteard pleaded guilty to possession of more than

five grams of cocaine base, in violation of 21 U.S.C. § 844, and

possession of a firearm by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2).    Lighteard was sentenced to

concurrent imprisonment terms of 188 months on his drug

conviction and 120 months on his firearm conviction.      He appeals

his firearm conviction.

     Lighteard challenges his firearm conviction on the ground

that the factual basis supporting his plea did not establish that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50641
                                -2-

the firearm he possessed had traveled in or affected interstate

commerce.   Because Lighteard did not challenge the sufficiency of

the factual basis in the district court, this court reviews the

issue for plain error.   See United States v. Castro-Trevino, 464

F.3d 536, 541 (5th Cir. 2006).   The record contains no indication

that Lighteard ever took issue with whether the firearm had

traveled in or affected interstate commerce, and Lighteard does

not argue that he would not have pleaded guilty but for the

district court’s error, thus waiving any such argument.     See

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004);

United States v. Edwards, 303 F.3d 606, 647 (5th Cir. 2002).       As

such, Lighteard has failed to make the requisite showing.        See

Castro-Trevino, 464 F.3d at 544.

     Lighteard also argues that § 922(g)(1) is unconstitutional

on its face because it does not require a substantial affect on

interstate commerce, relying on Jones v. United States, 529 U.S.

848 (2000), United States v. Morrison, 529 U.S. 598 (2000), and

United States v. Lopez, 514 U.S. 549 (1995).    This argument is

foreclosed by this court’s precedent.     See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v.

Rawls, 85 F.3d 240, 242 (5th Cir. 1996).

     Accordingly, the judgment of the district court is AFFIRMED.